Citation Nr: 1510054	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-27 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease (CAD) prior to June 22, 2010.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2010 and December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The issue of entitlement to an initial evaluation in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to June 22, 2010, the CAD was manifested by a maximum workload of, at worst, 13.4 METs, with no evidence of cardiac hypertrophy or dilation.  


CONCLUSION OF LAW

The criteria for an initial rating for CAD in excess of 10 percent prior to June 22, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in April 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The appellant's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, private treatment records, and the reports of his June 2010 VA examination and its January 2011 addendum were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  Thereafter, in the reports, the examiner provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  Nothing suggests that the examiner documented findings inconsistent with or less severe than otherwise outlined in the claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

The Veteran seeks an initial rating for coronary artery disease (CAD) in excess of 10 percent prior to June 22, 2010.  By way of history, the Veteran filed a claim of entitlement to service connection for CAD in April 2010.  In a December 2010 decision, the RO granted entitlement to service connection for CAD pursuant to Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III), and assigned a 10 percent evaluation effective November 28, 2007.  Although this effective date was prior to the Veteran's claim for entitlement to service connection, the RO awarded it on the basis that it was the date on which medical records showing a diagnosis of CAD were first received by VA.  In a decision dated in January 2011, the RO awarded an earlier effective date of October 31, 2007, the date the Veteran filed a claim for other disabilities which resulted in VA's receipt of medical records showing a diagnosis of CAD.  In its January 2011 decision, the RO also increased the Veteran's evaluation for CAD to 60 percent effective June 22, 2010, the date of a VA examination showing a workload greater than 3 METs (metabolic equivalent) but not greater than 7 METs.  The Veteran filed a notice of disagreement in November 2011, essentially arguing that he should be awarded a 60 percent evaluation for his CAD for the entire period on appeal, asserting that his CAD symptomatology did not change.  The Board emphasizes that the Veteran has not disagreed with the October 31, 2007, effective date, nor has he argued that he should be awarded an evaluation in excess of 60 percent after June 22, 2010.  Rather, the Veteran has limited his appeal to the issue of the propriety of the 10 percent evaluation in effect from October 31, 2007, to June 22, 2010.  

The Veteran's CAD is currently rated under Diagnostic Code 7005.  Diagnostic Code 7005 provides that a 10 percent rating is warranted for CAD resulting in a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; where continuous medication is required.

A 30 percent rating is warranted for CAD resulting in a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

A 60 percent rating is warranted for CAD resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  

A 100 percent rating is warranted for CAD resulting in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; LVEF of less than 30 percent.  38 C.F.R. § 4.104.

A temporary 100 percent rating is warranted for three months following hospital admission for coronary bypass surgery.  38 C.F.R. § 4.104, Diagnostic Code 7017.

Here, private treatment records reveal that the Veteran was diagnosed as having a basolateral small area of ischemia in December 1999 after undergoing a dual isotope stress test, at which time he exhibited a left ventricular ejection fraction of 57 percent.  A June 2002 record indicated that the Veteran exhibited recent abnormal stress showing a small to moderate area of inferior wall ischemia suggesting the possibility of progressive CAD.  However, the Veteran exhibited normal left ventricular function with an estimated ejection fraction of 55 percent at that time.  

A May 2002 treatment note diagnosed the Veteran as having small to moderate inferior ischemia, with a left ventricular fraction of 66 percent.  In June 2002, the Veteran denied any problems with chest pain, shortness of breath, palpitations, dizziness, near syncope, or syncope, and he was deemed to be stable from a cardiac standpoint.  A July 2004 note revealed normal inferior wall thickening, with an estimated injection fraction of 60 percent.  A September 2005 study indicated that there was no evidence of ischemia or infarction, with no wall motion abnormalities and ejection fraction preserved at 67 percent.  

The Veteran underwent a treadmill stress echocardiogram in August 2009, which revealed maximum workload of 13.4 METs.  His baseline left ventricular ejection fraction was 55 to 60 percent, while his stress left ventricular ejection fraction was improved from the baseline to 70 to 75 percent.  His stress echocardiogram was normal, and negative for echocardiographic evidence of ischemia.  An April 2010 private treatment record indicated that the Veteran had not experienced any chest pain or shortness of breath, and that he recently underwent stress testing that was negative with good exercise tolerance.  The Veteran indicated his belief that his clinical status was stable and denied any chest pain, although he reported some dyspnea when exerting himself.  

The Veteran was provided with a VA examination on June 22, 2010, at which time he was diagnosed as having coronary artery disease with subsequent stent placement.  His maximum workload was estimated to be greater than 3 METs and perhaps even greater than 5 METs, but less than 7 METs.  However, the Veteran was not able to perform an exercise tolerance test at that time because he had a brace on his right knee.  The examiner scheduled the Veteran for a future echocardiogram to determine his left ventricular ejection fraction.   

An electrocardiogram was perform in July 2010, at which time the left ventricle exhibited normal size, normal wall thickness, and normal function.  The Veteran's left ventricular ejection fraction was 60 percent.  However, in a January 2011 addendum, the VA cardiologist indicated that the Veteran's left ventricular ejection fraction was less than 50 percent, and that his maximum workload based solely on cardiac function would be at least 5 METs or greater.  

Prior to June 22, 2010, the symptomatology associated with the Veteran's CAD more closely approximated a 10 percent disability rating because his maximum workload was, at worst, 13.4 METs, and there was no evidence of cardiac hypertrophy or dilatation.  Absent evidence of a workload greater than 5 METs but not greater than 7 METs or evidence of cardiac hypertrophy or dilatation, a 30 percent disability rating, the next higher rating, is not warranted.

Indeed, the symptomatology associated with the Veteran's CAD did not approximate the criteria for a higher disability rating until his VA examination on June 22, 2010, at which time his maximum workload was estimated to be somewhere between 3 METs and 7 METs.  As such, an initial evaluation in excess of 10 percent is not warranted prior to June 22, 2010.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate.  The Veteran's CAD is evaluated as a disease of the heart, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.104, Diagnostic Code 7005.  Ratings in excess of those assigned are provided for certain manifestations of these disabilities, but as described above, those symptoms are not present for the period on appeal.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's CAD during the appeal period.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

An initial evaluation in excess of 10 percent for coronary artery disease prior to June 22, 2010, is denied.


REMAND

The Veteran also seeks entitlement to an initial evaluation in excess of 50 percent for PTSD.  After a review of the record, the Board concludes that a remand is necessary in order to allow VA to fulfill its duty to assist the Veteran in substantiating his claim.  

The Board notes that the Veteran was last provided with a VA PTSD examination in January 2010, over five years ago.  Recent VA treatment records suggest that the Veteran's psychiatric symptomatology may have increased since January 2010.  When the evidence indicates that there has been a "material change" in a disability since a claimant was previously examined, VA is generally required to obtain a new medical examination to evaluate the current degree of impairment.  38 C.F.R. § 3.327(a) (2013); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a new examination is required where the claimant complained of increased hearing loss two years after his most recent audiology examination).  On remand, the Veteran should be provided a contemporary VA examination to assess the current severity and manifestations of his PTSD.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current severity and manifestations of his PTSD.  The complete record and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, conduct a mental status examination, enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning (GAF) score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  The examiner must also fully describe the level of functional impairment (social and occupational) attributable to the Veteran's PTSD symptoms.  

A complete rationale for all opinions must be provided. 

2.  Notify the Veteran that he must report for the scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

3.  Thereafter, readjudicate the issue on appeal in light of the complete record.  If the benefit sought on appeal remains denied, then issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


